DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "first and second end plates" in line 3.  This limitation is indefinite and appears to be an error for -- a first end plate and a second end plate--. Also see claim 1, line 7 and lines 19-22; Claim 22.
Claim 1 recites the limitation "first and second side plates" in line 5.  This limitation is indefinite and appears to be an error for -- a first side plate and a second side plate--. Also see claim 1, line 8 and lines 19-22 and Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 22, 29-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over H.J. Lees (GB 2,016,420) in view of Sullivan et al. (US 2011/0114713).
In re claim 1: H.J. Lees discloses a collapsible container (Figs.1-3) comprising: a collapsible plate assembly (Fig.2) comprising: a first end plate 10 and a second end plate 11 each having two opposing edges defining a series of end plate hinge pin receivers 26 (fig.5), and each having a top end and a bottom end (fig.5); a first side plate 12 and a second side plate 13 each having two opposing edges defining a series of side plate hinge pin receivers 28 (fig.5), and each having a top end and a bottom end (fig.5); a plurality of hinge pins 29 joining edges of the first end plate 10 and second end plate 11 to edges of the first side plate 12 and the second side plate 13, wherein each hinge pin 29 of the plurality of hinge pins 29 extends through the hinge pin receivers 26 of one end plate and through the hinge pin receivers 27 of one side plate (fig.5); wherein the collapsible plate assembly (Fig.2) is configured to be manipulated between a collapsed state having a flattened configuration (Fig.2) and a deployed state having a rectangular configuration (Fig.3), with the collapsible plate assembly in the deployed state having a top opening and a bottom opening (fig.3); a top lid 15 configured to cooperate with the collapsible plate assembly to cover the top opening; a bottom lid 18 configured to cooperate with the collapsible plate assembly to cover the bottom opening.
H.J. Lees discloses the claimed invention as discussed above with the exception of the following limitation that is taught by Sullivan et al.:
Sullivan et al. teaches the provision of a similar container 102 wherein a liner 120 is received within the cavity, wherein the liner 120 is received within the assembly cavity and when the top lid and the bottom lid are secured in closed positions, the top end face is configured to be to be depressed against the top lid and the bottom end face is configured to be to be depressed against the bottom lid to form a watertight  inner cavity of the collapsible container ([0026]); wherein the liner 120 includes an upper peripheral skirt member 210 formed of a polymeric material ([0024]) and positioned between the top lid and the top ends of the first end plate and the second end plate and the first side plate and the second side plate (see figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees with the liner assembly as taught by Sullivan et al. in order to aid in protection of any items placed within the container during storage or transport (see  ([0026] of Sullivan et al.).
In the same manner in which Sullivan et al. teaches the upper peripheral skirt member as discussed above, this can apply to a lower peripheral skirt member 210 formed of a polymeric material  ([0024]) and positioned between the bottom lid and the bottom ends of the first end plate and the second end plate and the first side plate and the second side plate (see figure 2). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reason above. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In re claim 22: A collapsible container (Figs.1-3) comprising: a collapsible plate assembly (Fig.2) comprising: a first end plate 10 and a second end plate 11 each having two opposing edges defining a series of end plate hinge pin receivers 26 (Fig.5); a first side plate 12 and a second side plate 13 each having two opposing edges defining a series of side plate hinge pin receivers 28 (Fig.5); a plurality of hinge pins 29 joining edges of the first end plate 10 and second end plate 11 to edges of the first side plate 12 and the second side plate 13, wherein each hinge pin 29 of the plurality of hinge pins 29 extends through the hinge pin receivers 26 of one end plate and through the hinge pin receivers 27 of one side plate (fig.5); wherein the collapsible plate assembly (Fig.2) is configured to be manipulated between a collapsed state having a flattened configuration (Fig.2) and a deployed state having a rectangular configuration (Fig.3), with the collapsible plate assembly in the deployed state having a top opening and a bottom opening (fig.3); a top lid 15 configured to cooperate with the collapsible plate assembly to cover the top opening; a bottom lid 18 configured to cooperate with the collapsible plate assembly to cover the bottom opening;
H.J. Lees discloses the claimed invention as discussed above with the exception of the following limitation that is taught by Sullivan et al.:
Sullivan et al. teaches the provision of a similar container 102 wherein a liner 120 is received within the cavity, wherein the liner 120 is received within the assembly cavity and when the top lid and the bottom lid are secured in closed positions, the top end face is configured to be to be depressed against the top lid and the bottom end face is configured to be to be depressed against the bottom lid to form a watertight  inner cavity of the collapsible container ([0026]); wherein the liner 120 includes an upper peripheral skirt member 210 formed of a polymeric material ([0024]) and positioned between the top lid and the top ends of the first end plate and the second end plate and the first side plate and the second side plate (see figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees with the liner assembly as taught by Sullivan et al. in order to aid in protection of any items placed within the container during storage or transport (see ([0026] of Sullivan et al.).
In the same manner in which Sullivan et al. teaches the upper peripheral skirt member as discussed above, this can apply to a lower peripheral skirt member 210 formed of a polymeric material  ([0024]) and positioned between the bottom lid and the bottom ends of the first end plate and the second end plate and the first side plate and the second side plate (see figure 2). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reason above. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In re claim 29: the liner 120 comprises an upper peripheral skirt 210 that extends downward from a peripheral edge of the top end peripheral face and defines an upper skirt recess (receiving recess), and as applied above in claim 22, the liner 20 comprises a lower peripheral skirt 210 that extends upward from a peripheral edge of the bottom end peripheral face and defines a lower skirt recess (receiving recess).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.
In re claim 30:  when the collapsible plate assembly is in the deployed state and the liner 120 is received within the plate assembly cavity, at least a portion of an upper perimeter 210 of the collapsible plate assembly is received within the upper skirt recess, and at least a portion of a lower perimeter 210 of the collapsible plate assembly is received within the lower skirt recess (see figure 2 of Sullivan et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.
In re claim 31:  the first and second end plates, the first and second side plates, the top lid, and the bottom lid comprise aluminum (page 1, ll.111-116 of H.J. Lees); and the liner comprises a thermoplastic material (see ([0026] of Sullivan et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.  
 In re claim 35: a liner 120 configured to be received within a plate assembly cavity formed by the collapsible plate assembly when in the deployed state, the liner 120 having a generally rectangular tubular shape, comprising a top end 7Serial No. 17/036,788Attorney Docket No. 3335-001/peripheral face (face of 210) bounding a top opening, and comprising a bottom end peripheral face (face of 210) bounding a bottom opening; wherein: the upper peripheral skirt member 210 and the lower peripheral skirt member 210 are part of the liner 120; a portion 213 of the upper peripheral skirt member 210 extends downward from a peripheral edge of the top end peripheral face; and a portion 213 of the lower peripheral skirt member extends upward from a peripheral edge of the bottom end peripheral face (see 2 of Sullivan et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.  


Claim(s) 2-4, 7, 21, 24-26, 28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over H.J. Lees (GB 2,016,420) in view of Sullivan et al. (US 2011/0114713) and in further view of Morris (GB 435,759). H.J. Lees in view of Sullivan et al. teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Morris:  
In re claims 2 and 23: Morris teaches the provision of a collapsible container 5/6/7 with a first end plate 8 comprises a first clasp receiver 22; the top lid comprises a first pivotal linkage 21coupled with a first clasp 20 that is configured to engage the first clasp receiver 22; 2Serial No. 17/036,788Attorney Docket No. 3335-001/ the bottom lid 6 comprises a second clasp receiver 18; and the second end plat 9 comprises a second pivotal linkage 19 coupled with a second clasp 19 that is configured to engage the second clasp receiver 18 (see figure 2 of Morris).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. with the clasp assembly as taught by Morris in order to aid in quick and easy opening and collapsing of the container (see page 3 of Morris). Furthermore, it would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to have the second end plat 9 comprise a second clasp receiver 18; and the bottom lid 6 comprise a second pivotal linkage 19 coupled with a second clasp 19 that is configured to engage the second clasp receiver 18.  Since, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re claims 3 and 24: a first hinge joint 39 is provided between the first end plate 33 and the bottom lid 35; a second hinge joint (opposite 39) is provided between the second end plate 32and the top lid 38 in the same manner as discussed the first hinge joint above (see figure 8 of H.J. Lees). 
In re claims 4, 25 and 26: the first hinge joint  39 comprises a first plurality of hinge pin segments that are received by a first plurality of hinge pin segment receivers 39; the second hinge joint (opposite 39 in figure 8) comprises a second plurality of hinge pin segments (opposite 39) that are received by a second plurality of hinge pin segment receivers; the bottom lid 35 comprises the first plurality of hinge pin segment receivers; the first end plate comprises the first plurality of hinge pin segments; the top lid 38 comprises the second plurality of hinge pin segment receivers; and the second end plate comprises the second plurality of hinge pin segments (see figures 7 and 8 of H.J. Lees).  
In re claims 7 and 28: Morris teaches the provision of a collapsible container 5/6/7 with the top lid 5 comprises a peripheral lip that extends downward relative to the upper surface, with the peripheral lip of the top lid 5 laterally bounding a lower recess of the top lid; 3Serial No. 17/036,788Attorney Docket No. 3335-001/ the bottom lid 6 comprises a peripheral lip that extends upward relative to the lower surface, with the peripheral lip of the bottom lid 6 laterally bounding an upper recess of the bottom lid; and when the collapsible plate assembly 7 is in the deployed state, an upper perimeter of the collapsible plate assembly 7 is configured to be received within the lower recess of the top lid 5, and a lower perimeter of the collapsible plate assembly 7 is configured to be received within the upper recess of the bottom lid 6 (figures 1-2 of Morris).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. with the lips as taught by Morris in order to form a tight of the lids to the plate assembly when in the container form.
In re claim 21: As combined above, inserting the first plurality of hinge pin segments into the first plurality of hinge pin segment receivers 39 to join the first end plate and the bottom lid 35; inserting the second plurality of hinge pin segments (opposite 39) into the second plurality of hinge pin segment receivers to join the second end plate and the top lid 38 (see figures 7 and 8 of H.J. Lees); engaging the first clasp 20 with the first clasp receiver 22 to secure the top lid in a position to cover the top opening; and engaging the second clasp 19 with the second clasp receiver 18 to secure the bottom lid in a position to cover the bottom opening (see figure 2 of Morris).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.
In re claim 33: As combined above,  inserting the first plurality of hinge pin segments into the first plurality of hinge pin segment receivers to join the first end plate and the bottom lid; inserting the second plurality of hinge pin segments into the second plurality of hinge pin segment receivers to join the second end plate and the top lid (see figures 7 and 8 of H.J. Lees); engaging the first clasp 20 with the first clasp receiver 22 to depress the top lid against the top end peripheral face of the liner; and engaging the second clasp 20 with the second clasp receiver 22 to depress the bottom lid against the bottom end peripheral face of the liner (see figure 2 of Morris).   
In re claim 34: inserting the liner 120 into the plate assembly cavity when the collapsible plate assembly is in the deployed stat (see figure 2 of Sullivan et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. for the same reasons as discussed above.


Claim(s) 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over H.J. Lees (GB 2,016,420) in view of Sullivan et al. (US 2011/0114713) and in further view of Jiang et al. (WO 2019/152643). H.J. Lees in view of Sullivan et al. teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Jiang et al.:  
In re claim 6 and 27: the top lid 120 comprises an upper surface, a plurality of protruding features 135 that protrude upward from the upper surface, a handle recess 123 that is recessed relative to the upper surface, and a deployable handle 124 that is configured to be received in the handle recess 123 when the deployable handle 124 is in a non- deployed position (fig.10A of); the bottom lid 122 comprises a lower surface, and a plurality of recessed features 134 that are recessed relative to the lower surface; and the plurality of protruding features 135 of the top lid 120 correspond in size, shape, and placement to the plurality of recessed features 134 of the bottom lid 122 (see figure 10a of Jiang et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. with the lid features as taught by Jiang et al. in order to provide an easy way to transport and to stack containers (see figure 15C of Jiang et al.).  
Sullivan et al. teaches the provision of a similar container 102 wherein a liner 120 is received within the cavity, wherein the liner 120 is received within the assembly cavity and when the top lid and the bottom lid are secured in closed positions, the top end face is configured to be to be depressed against the top lid and the bottom end face is configured to be to be depressed against the bottom lid to form a watertight  inner cavity of the collapsible container ([0026]); wherein the liner 120 includes an upper peripheral skirt member 210 formed of a polymeric material ([0024]) and positioned between the top lid and the top ends of the first end plate and the second end plate and the first side plate and the second side plate (see figure 2).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over H.J. Lees (GB 2,016,420) in view of Sullivan et al. (US 2011/0114713) and in further view of Hammer (US 2,705,575). H.J. Lees in view of Sullivan et al. teaches the claimed invention as discussed above with the exception of the following limitation that is taught by Hammer:  
In re claim 32: containing ammunition within the water-tight inner cavity (See col.1, ll.15-21 of Hammer). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible container of H.J. Lees in view of Sullivan et al. to include ammunition as the stored item as taught by Hammer in order to provide water-tight storage for the sored items (See col.1, ll.15-21 of Hammer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches and suggest the claimed and disclosed limitations of the Applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735